J-S32035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.S., A MINOR :       IN THE SUPERIOR COURT OF
                                      :            PENNSYLVANIA
                                      :
    APPEAL OF: A.S.-W., MOTHER        :
                                      :
                                      :
                                      :
                                      :
                                      :           No. 253 MDA 2018


               Appeal from the Order Entered December 20, 2017
                 in the Court of Common Pleas of Mifflin County
                         Orphans’ Court at No.: 18-2017


BEFORE:      PANELLA, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 20, 2018

        A.S.-W. (Mother) appeals from the order of the Court of Common Pleas

of Mifflin County (trial court), entered December 20, 2017, which involuntarily

terminated her parental rights to her son, B.S. (Child) (born 8/08).1

        Mifflin County Children and Youth Services (CYS) took Child into

emergency custody on March 16, 2016.         The trial court adjudicated Child

dependent on April 11, 2016, based on allegations that Mother abused drugs

and alcohol, and she was unable to care for Child. Child has remained in the

legal custody of CYS ever since.


*   Retired Senior Judge assigned to the Superior Court.

1  The trial court confirmed the consent to termination of the parental rights
of Child’s natural father, J.P. (Father), in an order entered on December 8,
2017.
J-S32035-18

      The trial court held permanency review hearings on September 1, 2016,

February 3, 2017, and June 12, 2017, at each of which it found that Mother

had not complied with the goals and objectives set forth for her in her child

permanency plan.

      CYS filed its petition to terminate Mother’s parental rights on August 23,

2017. The trial court held a hearing on that petition on December 8, 2017.

The trial court appointed a guardian ad litem to represent Child.

      At the hearing, Mother testified she was incarcerated and had been since

June 12, 2017. (See N.T. Hearing, 12/08/17, at 68).2

      Mother testified that she left Child in the care of S.S. (Putative Father)

in 2013 when she entered rehab, despite several PFAs she had entered against

him. (See id. at 76-77, 97). Mother testified that she only saw Child two

times in 2014. (See id. at 99). Mother was incarcerated for three and one

half months in the spring of 2015, after which she moved back in with Putative

Father and Child for two weeks. (See id. at 99-100). Mother testified she

did not see Child much in the remainder of 2015 other than a trip to the beach

in August of that year, and for Thanksgiving and Christmas. (See id. at 100-

01). During this time, Mother lived with various friends. (See id. at 101).




2   Mother was incarcerated at SCI Cambridge Springs at the time of the
termination hearing. Mother’s incarceration was not a material factor in her
failure to correct the conditions that led to Child’s removal from her care.


                                     -2-
J-S32035-18

By her own admission, Mother had no contact with Child during 2016, and she

was again using heroin. (See id. at 102-03).

      Mother admitted that she did nothing to preserve her relationship with

Child from the time of placement in March of 2016, through her incarceration

in the spring of 2017, because she was on the run from an outstanding warrant

and not capable of caring for Child. (See id. at 107). She admitted to not

giving her address to CYS because of the same outstanding warrant. (See id.

at 103-04).

      Mother has provided no financial support for Child while Child has been

in placement. (See id. at 105). Mother acknowledged that she never got a

mental health evaluation, never went to rehab and did not have stable housing

as provided for in the child permanency plans. (See id. at 108).

      Nicole Patkalitsky, Child’s caseworker at CYS, testified that there is no

evidence of any bond between Mother and Child, and that Child has never

asked to see Mother.    (See id. at 42).    When asked if the termination of

Mother’s parental rights would have any negative impact on Child, Ms.

Patkalitsky answered, “None whatsoever.” (Id.). Ms. Patalinsky testified that

Child looks to his pre-adoptive foster mother, “for everything.” (Id. at 41).

Ms. Patkalitsky opined that the termination of Mother’s parental rights would

be in Child’s best interests. (See id. at 42).

      The trial court entered its order involuntarily terminating Mother’s

parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) on


                                     -3-
J-S32035-18

December 20, 2017. Mother filed her notice of appeal and concise statement

of errors complained of on appeal on January 22, 2018.

      Mother raises the following question on appeal:

      1. Whether the orphans’ court committed an abuse of discretion
      or error of law when it concluded that [CYS] established grounds
      for termination of parental rights under 23 Pa.C.S.A. §2511(a)(2),
      (a)(5), and (a)(8)?

(Mother’s Brief, at 5).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our scope
      of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.
                   We are bound by the findings of the trial court
            which have adequate support in the record so long as
            the findings do not evidence capricious disregard for
            competent and credible evidence. The trial court is
            free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.


                                     -4-
J-S32035-18

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). In order to affirm the termination

of parental rights, this Court need only agree with any one subsection of

Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                                 *    *    *

              (8) The child has been removed from the care of
              the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.

                                 *    *    *

           (b)    Other       considerations.—The       court    in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the basis
           of environmental factors such as inadequate housing,
           furnishings, income, clothing and medical care if found
           to be beyond the control of the parent. With respect
           to any petition filed pursuant to subsection (a)(1), (6)
                                     -5-
J-S32035-18


            or (8), the court shall not consider any efforts by the
            parent to remedy the conditions described therein
            which are first initiated subsequent to the giving of
            notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(8) and (b).

             With regard to Section 2511(a)(8), in order to terminate
      parental rights, an agency must prove by clear and convincing
      evidence that (1) that the child has been removed from the care
      of the parent for at least twelve (12) months; (2) that the
      conditions which had led to the removal or placement of the child
      still exist; and (3) that termination of parental rights would best
      serve the needs and welfare of the child.

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (citation and internal

quotation marks omitted).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted). Further,

             [a] parent must utilize all available resources to preserve
      the parental relationship, and must exercise reasonable firmness
      in resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).



                                      -6-
J-S32035-18

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make specific

reference to an evaluation of the bond between parent and child but our case

law requires the evaluation of any such bond. See In re E.M., 620 A.2d 481,

484 (Pa. 1993).    However, this Court has held that the trial court is not

required by statute or precedent to order a formal bonding evaluation

performed by an expert. In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      We have examined the record and are satisfied that it contains sufficient

credible evidence to terminate Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(8).

      Child was removed from Mother’s care in March of 2016 and has been

in foster care continuously since then.    The conditions that led to Child’s

placement, Mother’s abuse of drugs and her inability to care for Child, exist in

that Mother admits to heroin use and has failed to meet any of the goals of

her child permanency plan. The trial court did not err or abuse its discretion

when it terminated Mother’s parental rights pursuant to subsection (a)(8).

      Although Mother did not challenge the termination of her parental rights

under subsection (b), our review of the record reveals sufficient evidence to

terminate her parental rights under that section.




                                     -7-
J-S32035-18

      Ms. Patkalitsy’s testimony makes clear that there is no bond between

Mother and Child and that the termination of Mother’s parental rights would

have no detrimental effect on Child. Child is in a pre-adoptive foster home

where his foster parent provides for all his needs. The trial court did not abuse

its discretion when it terminated Mother’s parental rights pursuant to

subsection (b).

      Accordingly, we affirm the order of the Court of Common Pleas of Mifflin

County that terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. §§

2511(a)(8) and (b).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/20/2018




                                      -8-